DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
The amendment filed 4/19/2022 has been entered.  Claims 7-8, 11-12, and 16-21 have been canceled.  New claims 22-24 have been added.  Claims 1-6, 9-10, 13-15, and 22-24 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
In light of Applicant’s claim amendments to instant claims 1, 10 and 13, the amended claims have been afforded the benefit of the earlier 12/26/2014 filing date.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites that the change in the x-coordinate and the change in the y-coordinate, according to claim 22, are represented by the equations recited in claim 23, however, given that the recited equations are the same as those recited in the instant specification which define the claimed “change in an x-coordinate” and claimed “change in a y-coordinate” after 200 hours as recited in instant claim 22 (see for example, Paragraphs 0117, 0149 of the specification as filed), claim 23 does not further limit claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-6, 9-10, 13-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Isaki (WO2016/098504A1, a WIPO publication that designates the US, see attached machine translation for the below cited sections which are fully supported by priority applications JP2014-258133, see attached copy and machine translation, hereinafter referred to as JP’133, and/or JP2014-258134, see attached copy thereof along with a machine translation of JP2016-117209A which corresponds thereto, hereinafter referred to as JP’209, providing an effectively filed date earlier than the instant application) in view of Dubrow (US2012/0113672).
Isaki discloses a sealing film (31,32) for electronic members such as a quantum dot-containing resin sheet (11) for an organic EL device or liquid crystal display device, wherein the sealing film (31,32) has good transparency, barrier properties and adhesion to an adhesive layer (41,42) provided on surfaces of the quantum dot-containing resin sheet (11), and comprises a resin-containing coating layer (13,23), a barrier layer (14,24), and a protective layer (15,25) sequentially laminated on one surface of a polyester film (12,22) (Abstract, Line 592, Fig. 1; fully supported by the priority documents – entire disclosures, particularly Abstract and Figures; wherein the quantum dot-containing resin sheet broadly reads upon the claimed wavelength converting member comprising a single quantum dot layer including quantum dots, and the sealing films read upon the claimed at least one outer layer on at least two outer surfaces of the single quantum dot layer, particularly on both a top and bottom of the single quantum dot layer as in instant claim 6).  Isaki discloses that the polyester film may be a polyethylene terephthalate film (as in instant claim 9), preferably comprising particles blended into the polyester film, mainly for the purpose of imparting slipperiness or lubricity (reading upon and/or suggesting a matted surface) and may be previously subjected to a surface treatment such as corona treatment or plasma treatment (Lines 70-111 and 379-383; see also JP’209, Paragraphs 0019-0024 and 0058-0059).  Isaki discloses that the protective layer preferably contains an organosilane compound in order to protect the barrier layer and improve adhesion to the adhesive layer (Lines 417-469), and may further contain inorganic particles and/or other additives as necessary such as organic polymer particles or organic lubricants (reading upon the claimed each outer layer includes an organic layer; Lines 520-526; fully supported by the priority documents, see for example, JP’209: Paragraphs 0072-0077 and 0079-0080; and JP’133, Paragraphs 0071-0079).  Isaki discloses that the sealing film has a water vapor transmission rate of 0.01 g/m2/day or less, preferably 0.005 g/m2/day or less, with examples at 0.01 g/m2/day and 0.005 g/m2/day (reading upon and/or rendering obvious the claimed moisture vapor transmission rate of instant claims 1, 4, 10 and 13; Lines 543-545, Examples, Tables 5-1 and 5-2); and that first and second sealing films (31,32) are bonded to both surfaces of the quantum dot-containing resin sheet via adhesive layers (41,42) as shown in Fig. 1 (as in instant claims 1, 6, 10 and 13), wherein Isaki discloses that bonding can be by a conventionally known bonding method with examples specifically bonded by heat-laminating a sealing film to both sides of a quantum dot resin sheet such that the protective layer is bonded to the surface of the adhesive layer (Lines 794-810, reading upon the claimed “a thermocompression bond fixes the organic layer of each outer layer to the outer surfaces of the single quantum dot layer via an adhesive layer, with the organic layer of each outer layer being an innermost layer of each outer layer and facing the single quantum dot layer” of instant claim 1 and similarly of claims 10 and 13; fully supported by the priority documents, see for example, JP’209, Paragraph 0085, Examples, Table 3; JP’133, Paragraph 0084, Examples, Table 3).  
With respect to the quantum dot-containing sheet, Isaki discloses that the quantum dot-containing sheet comprises a plurality of quantum dots dispersed in a polymer resin wherein the quantum dots may include different types of quantum dots to provide various emitted colors such as a mixture of red-emitting and green-emitting quantum dots (as in instant claim 3), and that an organic ligand is provided on the quantum dot surface to stabilize the quantum dots after synthesis with example organic ligands including pyridine, mercaptoalcohol and phosphine oxide (reading upon the broadly claimed “dispersant is a material different from that of the resin and improves dispersibility of the quantum dots in the resin” given that as discussed previously on the record, such organic ligands also function as dispersants; Lines 550-605); and although Isaki discloses that there is no reaction between the ligands and an organic solution for forming a quantum dot layer thereby providing the advantage of increasing the lifetime and efficiency of the quantum dot layer, Isaki does not disclose that the quantum dot layer or quantum dot-containing sheet contains 1-10wt% of a light-scattering agent as instantly claimed.  Hence, with respect to instant claim 1, Isaki discloses a wavelength converting member as instantly claimed except for the 1-10wt% light-scattering agent in the single quantum dot layer.  However, Dubrow discloses a similar wavelength converting member comprising a QD layer containing QDs for use in QD lighting devices such as BLUs for LCDs, wherein like Isaki, Dubrow discloses that the QDs are preferably coated with one or more organic/ligand coatings, embedded in one or more matrix materials and/or sealed by one or more barrier layers in order to provide QD photostability and to protect the QDs from environmental conditions including moisture (Entire document, particularly Abstract, Paragraphs 0006-0011 and 0102).  Dubrow discloses that in certain embodiments, one or more scattering features can be incorporated into the QD films or devices of the invention for manipulation of primary light to increase the optical path length of primary light in a QD light conversion film thereby increasing secondary light emission and increasing the efficiency of the QD BLU (Paragraphs 0012 and 0177), wherein suitable scattering features include scattering beads in the QD film, scattering domains in the host matrix, and/or features formed on the barrier layer or the light guide panel (LGP), with preferred embodiments comprising scattering particles (e.g. 2840 as in Figs. 28B-28C) dispersed in the QD phosphor material or QD film in a concentration of about 1% to about 15% by volume, or about 2 to about 30% by weight, depending on the characteristics of the scattering particles and the QD phosphor material (Paragraphs 0012, 0083, 0177 and 0180-0185; Figs. 28B-C), thereby reading upon the claimed “1 to 10 wt% of a light-scattering agent with respect to the single quantum dot layer” as recited in instant claims 1, 10 and 13.  Dubrow also discloses that any of the barrier layers may comprise features 1550 as in the various example embodiments of Figs. 15B-15I on the top, bottom, or both surfaces, such as any suitable texture or pattern including prisms, pitches, lenses, bumps, wavy features, scratches, domes, or a randomly micro-textured surface, that can provide light scattering or diffuser features, e.g. to scatter light in the QD film or to diffuse light transmitting from the top of the QD film to optically balance imperfections in the light guide panel (LGP), QD film, or other layer of the BLU (Paragraph 0143, 0145, 0162, Figs. 15A-15I), thereby reading upon the claimed “a surface of each outer layer is matted” as in instant claims 1, 10 and 13, and particularly as in instant claim 14.  Dubrow also discloses that scattering or diffuser features such as scattering beads may be incorporated into any layer of the LGP; and that one or more medium material including adhesive layer(s) may include scattering or diffuser materials (Paragraphs 0162-0167, 0169, and 0176), thereby reading upon and/or suggesting that the adhesive layer may also be a light-diffusion promoting layer as in instant claim 13 given that any layer of the device may be provided with scattering or diffuser features as taught by Dubrow.  Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to incorporate one or more light scattering features as disclosed by Dubrow into the QD wavelength converting member taught by Isaki to increase the optical path length of primary light in a QD light conversion film and improve efficiency or illumination performance of the QD film, wherein such features include scattering particles incorporated into the QD layer in an amount reading upon the claimed 1-10 wt% of a light-scattering agent as recited in instant claims 1, 10 and 13, a textured barrier layer surface reading upon the claimed matted surface as recited in instant claims 1, 10 and 13, and scattering or diffuser features incorporated into any of the layers or medium material, such as the adhesive layers of Isaki, to provide light-diffusion promoting properties as in instant claim 13, thereby rendering the invention as recited in instant claim 1 as well as instant claims 3, 4, 6, 9, 13 and 14 (the limitations of which have been discussed above) obvious over the teachings of Isaki in view of Dubrow given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With respect to instant claim 2, Isaki discloses that the resin containing the quantum dots may be an epoxy, silicone, acrylic polymer, glass, carbonate polymer, or mixture thereof (Lines 589-593, supported by, for example, JP’209, Paragraph 0095) such that a mixture would read upon broadly claimed invention of instant claim 2 with one resin/polymer reading upon the resin of the single quantum dot layer and the other resin/polymer reading upon the broadly claimed “thickening agent”).  Hence, the claimed invention of instant claim 2 would have been obvious over the teachings of Isaki in view of Dubrow.
With respect to instant claim 5, although Isaki discloses that the sealing film is provided on both sides of the quantum dot-containing resin sheet, Isaki does not disclose that the sealing film is entirely around a periphery of the single quantum dot layer as in instant claim 5.  However, Dubrow similarly discloses an embodiment wherein the protective/barrier layer(s) are provided on both sides of the QD film as in Isaki as well as embodiments wherein the protective/barrier layer(s) hermetically seal the QD film such that the protective/barrier layer(s) is/are entirely around a periphery of the single quantum dot layer as recited in instant claim 5, thereby providing edge protection as well, and given that Isaki does not specifically limit the sealing film configuration, the claimed invention as recited in instant claim 5 would have been obvious over Isaki in view of Dubrow given that it is prima facie obviousness to simply substitute one known element/configuration for another to obtain predictable results (Dubrow: Figs. 18A-C, Paragraph 0153, Claim 86.)  
With respect to instant claim 10, which includes all of the limitations of instant claim 1 as discussed and addressed above, along with limitations regarding the thickness of the single QD layer and the overall wavelength converting member, Isaki does not specifically limit the thickness of the QD resin sheet and overall thickness of the wavelength converting member as instantly claimed but does disclose examples wherein the QD resin sheet has a thickness of 50 microns falling within the claimed 10-500µm range, and an overall thickness of the laminated structure comprising the QD resin sheet (e.g. 50µm thick), adhesive layers (e.g. 25µm thick each) and sealing films (e.g. 50µm or 100µm-base film coated within thin 5µm and 40nm barrier layers and a protective layer having a coating weight of 0.1 g/m2) falling within the claimed range of 50 to 2500µm, thereby reading upon and/or rendering obvious the claimed thickness ranges of instant claim 10 (Examples).  Further, it is noted that Dubrow also discloses that the QD film can be any desirable thickness, wherein Dubrow specifically discloses certain QD film embodiments having a QD phosphor material thickness of 500 microns or less, preferably 250 microns or less, most preferably 50-100 microns, with embodiments comprising a QD film having a thickness of 100 microns, about 100 microns, 50 microns or about 50 microns (Paragraph 0133), also reading upon the claimed thickness of the quantum dot layer of 10 to 500 microns as recited in instant claim 10; and also discloses that the thickness and number of barrier layers are dependent upon the particular application (Paragraph 0141), wherein in certain embodiments, each barrier layer has a thickness of 50 microns or less (Paragraph 0151), providing various layer arrangements as in the figures that teach and/or suggest an overall thickness of the barrier/QD structure of wavelength converting member within the claimed range as recited in instant claim 10.  Thus, the invention as recited in instant claim 10 would have been obvious over the teachings of Isaki in view of Dubrow, wherein one having ordinary skill in the art would have been motivated to utilize any thickness within the ranges disclosed by Isaki in view of Dubrow based upon the intended end use or particular application of the wavelength converting member as disclosed by Isaki and Dubrow.
With respect to instant claim 15, although Isaki discloses that the polyester film may be subjected to a surface treatment such as corona treatment or plasma treatment as noted above while Dubrow discloses that the barrier layer may be textured as discussed above reading upon the matted surfaces and providing motivation for such matted surfaces, Isaki and Dubrow do not specifically recite that the surface of the outer barrier layer is sandblasted as instantly claimed.  However, the Examiner takes the position that the claimed “sandblasted” limitation is a process limitation that does not differentiate the claimed invention from the invention taught and/or suggested by Isaki in view of Dubrow, and again further notes that sandblasting is an obvious method of producing a textured surface in the art and hence would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention thereby rendering the invention as recited in instant claim 15 obvious over the teachings of Isaki in view of Dubrow as discussed in detail above, including as discussed above with regards to instant claim 1 from which claim 15 depends.
With respect to instant claims 22-24, although Isaki discloses that the sealing film provides excellent barrier properties and that the ligand-capped QDs in the QD layer are stabilized and have the advantage of increased lifetime and efficiency, and Dubrow similarly discloses improved QD phosphor stability, efficiency, integrity and lifetime (Paragraphs 0056-0057, and 0069), Isaki and Dubrow do not specifically disclose a change in CIE x- and y-coordinates after 200 hours as recited in instant claims 22-23 nor a change in intensities after 150 hours as recited in instant claim 24.  However, given that Isaki in view of Dubrow teach and/or suggest a wavelength converting member having a structure as instantly claimed, particularly a barrier film structure as in the claimed invention (which as evident from the instant disclosure is what provides the claimed change properties), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the invention taught by Isaki in view of Dubrow to provide the “change” properties as instantly claimed.  Hence, given the absence of any clear showing of unexpected results, the invention as recited in instant claims 22-24 would have been obvious over the teachings of Isaki in view of Dubrow.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 4/19/2022.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamada (US2016/0161657) discloses a liquid crystal display device having high transmittance and a high color reproduction region comprising a light conversion member that includes a light conversion layer containing a fluorescent material, preferably two or more types of quantum dots provided as a quantum dot sheet, and an optical film arranged on both surfaces of the light conversion layer, preferably arranged as a barrier film having a water vapor permeability of less than or equal to 0.5 g/m2/day, and bonded thereto such as by using an acrylic adhesive agent as in the examples which specifically include examples comprising a single QD sheet sandwiched between two optical barrier films with each optical barrier film including a PET film coated with an inorganic layer and an organic film, in this order, and bonded via the PET side to each surface of the QD sheet via an adhesive layer such that the organic film forms an air interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 9, 2022